DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species I(a) in the reply filed on 03/09/2022 is acknowledged.  The traversal is on the ground(s) that all pending claims are related to a wrapping device of pallets and may be searched together without excessive.  This is not found persuasive because each species have mutually exclusive characteristics that require a unique search strategy.
Claim 14 is withdrawn from consideration as it is not directed towards the elected species. Claim 14 recites “stoppers are positioned between the strap retainers of the first and second edge panels”, the elected Figs. 1A-2B have stoppers (132 and 134) on outside edges of the first and second edge panels but no stoppers are shown between the strap retainers (128 and 130, Fig. 1E).
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/05/2019 and 01/09/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 7, 21 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “comprises a sandpaper attached to inner surface of the end panel”, this is unclear. The claim is directed towards a protecting device and having sandpaper on an inner surface facing what the device is trying to protect. This means the device is no longer protecting but destroying as sandpaper would cause abrasions and damage. Is there a missing structure between the sandpaper and what is being wrapped?
Claims 7 recites “stoppers…configured to limit a range of movement between the two or more straps and the first and second edge panel”, this is unclear. Do the stoppers need to be attached to all of the straps? Otherwise how would individual stoppers limit a range of motion between the two or more straps? Additionally, how would a stopper limit the range of motion between the first and second edge panels as they are part of a single corner piece? Does the applicant mean it prevents the strap from sliding? How does it prevent any type of movement between the two or more straps?
Claims 21 and 24 recite “the slots are formed above a top surface of the corresponding edge panel”, this is unclear. How can anything be formed above a top surface? If its above the top surface it is no longer a part of the edge panel. Generally, this is unclear.


Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-6, 10, 12, 16, 18-20, 22-23 and 25-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Archer GB 208,618, herein after referred to as Archer.
Regarding claim 1 Archer discloses a wrapping device (Figs. 1-6), comprising: 
two or more edge protectors (2 corner piece, Figs. 1-4, wherein each edge protector comprises first and second edge panels joined by one edge (the wall portions on either side of the corner and connected by the corner, Figs. 1-4), and 
an end panel connected to the two edge panels forming a corner (portion at the top of 2 and folded over and connected to both sides of the corner, Figs. 1-4); and 
two or more straps (3 bands, Figs. 1-5) slidingly attached to the two or more edge protectors, 
wherein each edge panel (2) includes two or more strap retainers (4 slits/apertures, Figs.1 and 3-4) to receive the two or more straps therethrough.
Regarding claim 5 Archer discloses a wrapping device of claim 1 and further discloses wherein the two or more strap retainers (4) are formed by cutting one or two or more slots through the first and second edge panels (Figs. 1, 3-4 and 6).
Regarding claim 6 Archer discloses a wrapping device of claim 5 and further discloses wherein the slots (4) are formed at an angle relative to a top surface of the corresponding edge panel (the angle between the top surface of the edge panel where it folds over the top and the slots is zero degrees).
Regarding claim 10 Archer discloses a wrapping device of claim 5 and further discloses wherein the strap retainers are formed by forming a two or more slots (4) are formed through 
Regarding claim 12 Archer discloses a wrapping device of claim 10 and further discloses wherein the strap retainers (4) have a reduced thickness than the first and second edge panels (the strap retainers are slots through the edge panels and thus have no thickness which is reduced from the rest of the edge panels).
Regarding claim 16 Archer discloses a wrapping device (Figs. 1-6) for securing a pallet load, comprising: 
four protectors (2 corner piece, Figs. 1-4, wherein each edge protector comprises first edge panel; a second edge panel wherein the first edge and the second edge panel are joined together along one edge (the wall portions on either side of the corner and connected by the corner, Figs. 1-4), and 
an end panel connected to the first and second edge panels at one end, (portion at the top of 2 and folded over and connected to both sides of the corner, Figs. 1-4); wherein the first edge panel and second edge panel form a corner (Figs. 1-4) and 
two or more straps (3 bands, Figs. 1-5) slidingly connected to the four edge protectors.
Regarding claim 18 Archer discloses a wrapping device of claim 16 and further discloses one stopper (7 catch piece) disposed on the strap (3) near each of the edge protector (Fig. 2).
Regarding claim 19 Archer discloses a wrapping device of claim 16 and further discloses wherein each of the first and second edge panels includes one or more strap retainer (4) to allow the strap passing through (Figs. 1 and 3-4).
Regarding claim 20 Archer discloses a wrapping device of claim 16 and further discloses wherein the strap retainer (4) includes a slot formed through a corresponding edge panel near an outer edge of the edge panel (Fig. 4).
Regarding claim 22 Archer discloses a wrapping device of claim 1 and further discloses

Regarding claim 23 Archer discloses a wrapping device of claim 1 and further discloses wherein the edge panels of the edge protector are made of sheet material (Fig. 6).
Regarding claim 25 Archer discloses a wrapping device of claim 19 and further discloses wherein the strap retainers (4) are formed by partially cutting out the edge panels (4, it is partially cut as it is only a small aperture that does not go through the whole width of the edge panel).
Regarding claim 26 Archer discloses a wrapping device of claim 16 and further discloses wherein the edge panels of the edge protector are made of sheet material (Fig. 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Archer in view of Staps US 2014/0165883 A1, herein after referred to as Staps.
Regarding claim 3 Archer discloses a wrapping device of claim 1. Archer is silent to the end panel includes a high friction region on an inner surface.
Staps teaches a load securing system with edge protectors (10 bar elements, Fig. 2) that includes a high friction region (28 anti-slip coating, Fig. 2) on an inner surface.

Regarding claim 17 Archer discloses a wrapping device of claim 16. Archer is silent to the end panel includes a high friction region on an inner surface.
Staps teaches a load securing system with edge protectors (10 bar elements, Fig. 2) that includes a high friction region (28 anti-slip coating, Fig. 2) on an inner surface.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the edge protector of Archer to include a high friction region on its inner surface as taught by Staps as doing so is well known in the art and would yield predictable results. Additionally, a high friction area would help prevent the edge protectors from slipping (paragraph [0041], lines 12-13) and thus keep the load more stabilized during transport.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren Kmet whose telephone number is (313)446-4834. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L KMET/Examiner, Art Unit 3735 

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735